Exhibit 10.2

AFFIRMATION OF GUARANTY

This AFFIRMATION OF GUARANTY is made as of February 15, 2007, by each of the
undersigned (individually, a “Guarantor” and, collectively, the “Guarantors”)
for the benefit of Comerica Bank (“Bank”).

RECITALS

Bank and MGAM Systems, Inc., a Delaware corporation and Megabingo, Inc., a
Delaware corporation (collectively, “Borrower”) are parties to that certain
Amended and Restated Loan and Security Agreement dated as of November 16, 2005,
as amended (collectively, the “Loan Agreement”). Each Guarantor executed for the
benefit of Bank an Unconditional Guaranty dated as of June 25, 2003 (each, a
“Guaranty”) and an Affirmation and Amendment of Guaranty dated as of
November 16, 2005. Borrower and Bank propose to enter into a Second Amendment to
Amended and Restated Loan and Security Agreement (the “Amendment”). Bank has
agreed to enter into the Amendment provided, among other things, that each
Guarantor consents to the entry by Borrower into the Amendment and related
documents and agrees that its Guaranty will remain effective.

AGREEMENT

NOW, THEREFORE, each Guarantor agrees as follows:

1. Guarantor consents to the execution, delivery and performance by Borrower of
the Amendment and the documents and instruments executed in connection
therewith, as well as all other amendments and modifications to the Loan
Agreement.

2. Each Guaranty shall remain in full force and effect. Each Guarantor confirms
that Guarantor has no defenses against its obligations under the Guaranty. Each
Guarantor represents and warrants that the Representations and Warranties
contained in the Guaranty are true and correct as of the date of this
Affirmation. Unless otherwise defined, all capitalized terms in this Affirmation
shall be as defined in the Guaranty. This Affirmation may be signed in two or
more counterparts, each of which shall be deemed an original and all of which
shall constitute one instrument.

IN WITNESS WHEREOF, each of the undersigned Guarantors has executed this
Affirmation of Guaranty as of the first date above written.

 

MULTIMEDIA GAMES, INC. By:   Randy Cieslewicz Title:   Interim Chief Financial
Officer

 

MGAM SERVICES, L.L.C. By:   Randy Cieslewicz Title:   Interim Chief Financial
Officer